Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 21-40 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/23/2020, 02/23/2021, 06/09/2021, and 02/02/2022 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites a “light weight flexible panel” in line 2. However, the term “light weight” is a relative term which renders the claim indefinite. The term “light weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes that a panel that is considered lightweight relative to a rail car is different from a panel that is lightweight relative to a person.  
Claim 30 recites “the flexible panel is semi-rigid” in lines 1-2.  However, term “semi-rigid” is a relative term which renders the claim indefinite. The term “semi-rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is further noted that an object cannot be both flexible and rigid. For examination purposes, “semi-rigid” has been interpreted by the examiner to be flexible. 
Claim 33 recites “pivotably connected to the second pivot pin bracket by the pivot pin assembly” in line 7. However, it is unclear how a pivot arm can be pivotably connected to a first pivot pin bracket by a pivot pin assembly and be pivotably connected to the second pivot pin bracket at the same time. The drawings of the present application (Figs. 9 and 10) shows the pivot arm in connection with only one pivot pin assembly. For examination purposes, the claim language of “pivotably connected to the second pivot pin bracket by the pivot pin assembly” in line 7 has not been given weight. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 28-31, 34-35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Loomis (US 4,638,743 A), in view of Creighton et al. (US 8,701,565 B2) and Kalal (US 20100307374 A1).
Regarding claim 21, Loomis teaches (Fig. 1-10): A hopper railroad car hatch cover (Fig. 1-2) comprising: a movable hatch (34) including a panel (34) and a coaming sealer (gasket; col. 7, lines 9-11) connected to the panel (34), the coaming sealer (gasket) configured to engage and create a seal with a coaming (28, 32, 140) of a roof (100) of a railroad hopper car (20) when the movable hatch (34) is in a closed position on the coaming (col. 7, lines 6-11); a first end hinge (36)(Fig. 1) connected to a first end of the movable hatch (34); a second end hinge (36) (Fig. 1) connected to an opposite second end of the movable hatch (34); a plurality of spaced apart central hinges (36)(Fig. 1) connected to the movable hatch (34) between the first end hinge and the second end hinge (Fig. 1); wherein the movable hatch (34), the first end hinge, the second end hinge, and the plurality of spaced apart central hinges (36) are configured such that the movable hatch (34) is liftable from the first end and the second end (Fig. 1). 
Loomis does not explicitly teach a first actuator connected to the first end hinge and connectable to the roof of the hopper railroad car; and a second actuator connected to the second end hinge and connectable to the roof of the hopper railroad car, wherein the first and second actuators are configured such that the movable hatch is liftable from the first end and the second end. 
However, Creighton teaches (Fig. 5A-5C): a first actuator (406a) connected to a first end hinge (Fig. 5A-5B) and connectable to the roof of the hopper railroad car (5); and a second actuator (406c) connected to the second end hinge (Fig. 5A-5B) and connectable to the roof of the hopper railroad car (5), wherein the first and second actuators are configured such that a movable hatch (408b) is liftable from the first end and the second end (Fig. 5A-5C). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to include a first actuator connected to the first end hinge and connectable to the roof of the hopper railroad car; and a second actuator connected to the second end hinge and connectable to the roof of the hopper railroad car, as taught by Creighton, to mechanically operate the movable hatch using an automatic actuating system. 
Loomis further does not explicitly teach that the panel is a flexible panel. 
However, Kalal teaches (Fig. 3): a container cover system (50) with flexible panel (52) (para. 0028, lines 7-10). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to make the panel with a flexible tarpaulin, as taught by Kalal, as a strong, flexible, and water-resistant material that is easily removable from the roof of a vehicle. 
Regarding claim 28, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis does not explicitly teach that the flexible panel includes a reinforced tarpaulin
However, Kalal teaches (Fig. 3): a container cover system (50) with a reinforced tarpaulin panel (52) (para. 0030, lines 1-4). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to make the panel with an reinforced tarpaulin, as taught by Kalal, as a strong, flexible, and water-resistant material that is easily removable from the roof of a vehicle. 
Regarding claim 29, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis does not explicitly teach that the flexible panel includes a heavy duty plastic. 
However, Kalal teaches (Fig. 3): a container cover system (50) with a heavy-duty plastic flexible panel (52) (para. 0028, lines 8-9; para. 0030, lines 1-4). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to make the panel with a heavy duty plastic tarpaulin, as taught by Kalal, as a strong, flexible, and water-resistant material that is easily removable from the roof of a vehicle.
Regarding claim 30, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Kalal further teaches (Fig. 3): the flexible panel (52) is semi-rigid (para. 0028, lines 8-9).
Regarding claim 31, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis further teaches (Fig. 1): the flexible panel (34) has a greater length than the length of the coaming (28, 32, 140)(Fig. 1), and the flexible panel (34) has a greater width than the width of the coaming (Fig. 1). 
Regarding claim 34, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis does not explicitly teach a first actuator that includes a mounting bracket, a powered cylinder assembly, an end hinge bracket, and a signal communication line connected to the powered cylinder assembly.
However, Creighton further teaches (Fig. 5A-5C): the first actuator (406a) includes a mounting bracket (404a), a powered cylinder assembly (402), an end hinge bracket (418), and a signal communication line (col. 3, lines 41-48) connected to the powered cylinder assembly (402). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to include a mounting bracket, a powered cylinder assembly, an end hinge bracket, and a signal communication line connected to the powered cylinder assembly for the first actuator, as taught by Creighton, to mechanically operate the movable hatch using an automatic actuating system and hydraulic power. 
Regarding claim 35, Loomis teaches (Fig. 1-10): A hopper railroad car (20) comprising: a frame; spaced apart side walls supported by the frame; spaced apart end walls (26) supported by the frame (Fig. 1); a roof (22) supported by the side walls (Fig. 1), the roof (22) including a panel (38) and a coaming (28, 32, 140) supported by and upwardly extending from the panel (38), the coaming  (28, 32, 140) partially defining an opening (30) in the roof (22); a movable hatch (34) including a panel (34) and a coaming sealer (gasket; col. 7, lines 9-11) connected to the panel (34), the coaming sealer (gasket) configured to engage and create a seal with the coaming (28, 32, 140) when the movable hatch (34) is in a closed position on the coaming (col. 7, lines 6-11); a first end hinge (36)(Fig. 1) connected to a first end of the movable hatch (34); a second end hinge (36) connected to an opposite second end of the movable hatch (34)(Fig. 1); a plurality of spaced apart central hinges (36)(Fig. 1) connected to the movable hatch (34) between the first end hinge and the second end hinge (Fig. 1); wherein the movable hatch (34), the first end hinge, the second end hinge, and the plurality of spaced apart central hinges (36) are configured such that the movable hatch (34) is liftable from the first end and the second end (Fig. 1). 
Loomis does not explicitly teach that the panel is a flexible panel. 
However, Kalal teaches (Fig. 3): a container cover system (50) with flexible panel (52) (para. 0028, lines 7-10). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to make the panel with a flexible tarpaulin, as taught by Kalal, as a strong, flexible, and water-resistant material that is easily removable from the roof of a vehicle. 
Loomis further does not explicitly teach a first actuator connected to the first end hinge and connectable to the roof of the hopper railroad car; and a second actuator connected to the second end hinge and connectable to the roof of the hopper railroad car, wherein the first and second actuators are configured such that the movable hatch is liftable from the first end and the second end. 
However, Creighton teaches (Fig. 5A-5C): a first actuator  (406a) connected to a first end hinge (Fig. 5A-5B) and connectable to the roof of the hopper railroad car (5); and a second actuator (406c) connected to the second end hinge (Fig. 5A-5B) and connectable to the roof of the hopper railroad car (5), wherein the first and second actuators are configured such that a movable hatch (408b) is liftable from the first end and the second end (Fig. 5A-5C). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to include a first actuator connected to the first end hinge and connectable to the roof of the hopper railroad car; and a second actuator connected to the second end hinge and connectable to the roof of the hopper railroad car, as taught by Creighton, to mechanically operate the movable hatch using an automatic actuating system.
Regarding claim 40, Loomis, Creighton, and Kalal teach the elements of claim 35, as stated above. Loomis does not explicitly teach that the flexible panel includes a reinforced tarpaulin.
However, Kalal teaches (Fig. 3): a container cover system (50) with a reinforced tarpaulin panel (52) (para. 0030, lines 1-4). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to make the panel with a reinforced tarpaulin, as taught by Kalal, as a strong, flexible, and water-resistant material that is easily removable from the roof of a vehicle. 
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Loomis (US 4,638,743 A), in view of Creighton et al. (US 8,701,565 B2), Kalal (US 20100307374 A1), and Stark et al. (US 4,245,565 A).
Regarding claim 32, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis further teaches (Fig. 1): one of the central hinges (36) includes: a pivot pin bracket (Fig. 1), a pivot pin assembly connected to the pivot pin bracket (Fig. 1), and a pivot arm (36) pivotably connected to the pivot pin bracket by the pivot pin assembly and fixedly connected to the flexible panel (34)(Fig. 1). 
Loomis does not explicitly teach a mounting bracket for fixedly connecting the pivot pin bracket. 
However, Stark teaches (Fig. 1 and 3): a mounting bracket (annotated Fig. 3 below) for fixedly connecting the pivot pin bracket (annotated Fig. 3 below). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to include an additional mounting bracket for fixedly connecting the pivot pin bracket, as taught by Stark, as a further reinforcement for the pivot pin structure on the roof of the vehicle. 

    PNG
    media_image1.png
    248
    587
    media_image1.png
    Greyscale

Regarding claim 33, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis further teaches (Fig. 1): the first end hinge (36) includes a first mounting bracket, a second mounting bracket, a first pivot pin bracket and a second pivot pin bracket (Fig. 1), a first pivot pin assembly connected to the first pivot pin bracket (Fig. 1), a second pivot pin assembly connected to the second pivot pin bracket (Fig. 1), and a pivot arm (36) pivotably connected to the first pivot pin bracket  by the pivot pin assembly (Fig. 1) and fixed connected to a first end of the flexible panel (Fig. 1).
Loomis does not explicitly teach a first and second mounting bracket for fixedly connecting the first and second pivot pin bracket. 
However, Stark teaches (Fig. 1 and 3): a mounting bracket (annotated Fig. 3 below) for fixedly connecting the pivot pin bracket (annotated Fig. 3 below). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to include an additional mounting brackets for fixedly connecting the pivot pin brackets, as taught by Stark, as a further reinforcement for the pivot pin structure on the roof of the vehicle.

Allowable Subject Matter
Claims 22-27 and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 22 and 36 and their depending claims 23-26 and 37-39, the prior art fails to teach that the coaming sealer is magnetic. While Loomis teaches gaskets (col. 7, liens 9-11) that may be interpreted as the coaming sealer, the examiner finds no obvious reason to modify the gaskets such that they are magnetic. Such a modification would require improper hindsight reasoning. 
Regarding claim 27, the prior art fails to teach that the hinge includes a pad configured to engage a stand extending upwardly from the roof of the hopper railroad car adjacent to the coaming. While Loomis teaches (Fig. 1): a hinge (36) connected to the movable hatch (34) and a stand (annotated Fig. 1 below) extending upwardly from the roof of the hopper railroad car adjacent to the coaming (32), the examiner finds no obvious reason to modify the stand (annotated Fig. 1 below) to receive a pad on the hinge (36), since the stand is used as holder for a latching arm (annotated Fig. 1 below). 

    PNG
    media_image2.png
    399
    468
    media_image2.png
    Greyscale

	While the secondary reference Stark et al. (US 4,245,565 A) teaches (Fig. 3-4): an elastomeric seal or weather strip (6) on the cover (5), the hinge (3) of Stark does not have a pad to engage a stand extending upwardly from the roof of the hopper railroad car, and it would not be obvious to extend the hinge of Loomis across the cover plate to engage the stand. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-5311824-A: Teaches a hatch cover hinge and lock assemblies for railroad hopper cars in which each car is characterized by having a roof provided with a latch opening which is fitted with a hatch cover, the hinge and lock assemblies providing captive bi-directional hatch opening hinging movement for the hatch cover; mounting bracket and pivot pin bracket (Fig. 2). 
US-20130020829-A1: Teaches a relatively lightweight tarping system for use with trailers or other open top containers includes first and second spaced frame members and an elongated flexible member such as a cable or chain connected to and extending therebetween; a tarpaulin may be mounted thereon so that the frame members, flexible member and tarpaulin are pivotable between a covered position atop the open top container and an uncovered position, hydraulic circuits of the tarping system (Fig. 8), and electrical system of the tarping system (Fig. 9). 
US-9783212-B2: Teaches that the system may be controlled manually, semi-automatically or automatically; when the system is arranged for semi-automatic or automatic operation the opening and/or closing of the or each closure member may be triggered by one or more sensors detecting the presence of a local device, which may comprise a magnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617